                                                             r »UCLi
                                                      U.S.DiSTitiCTCOUai
                                                        SAVANNAH DiV

           IN THE UNITED STATES DISTRICT COURT i*bR'''^T IB AMIj: 13
                  THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION         CLERK.
                                                        SO.OIST. OFGA.



UNITED STATES OF AMERICA,


V.                                       Case No.    CR418-199


SCIYHEID BRANT,


                Defendant.




UNITED STATES OF AMERICA,


V.                                       Case No.    CR418-203


JARVIS GILES,


                Defendant,




UNITED STATES OF AMERICA,


V.                                       Case No.    CR418-209


DEANDRE WIGGINS,


                  Defendant,




                               ORDER



     Frank M. Pennington, counsel of record for the United States

of America in the above-styled cases, has moved for leave of

absence.   The Court is mindful that personal and professional

obligations require the absence of counsel on occasion. The Court,
however,   cannot accommodate its schedule to the thousands of

attorneys who practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent these cases from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and   trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.



     SO ORDERED this /^**day of October 2018.


                               HONORABLE WILLIAM T^MOORE, JR.
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
